The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicant
In response to the communication received on 07/11/2022, the following is a Final Office Action for Application No. 17014298.    

Status of Claims
Claims 1-7, 9-18 and 20-22 are pending.
Claims 8 and 19 are cancelled. 
Claims 21 and 22 are new. 

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160224939 A1) hereinafter referred to as Chen in view of Rodden et al. (US 20190334907 A1) hereinafter referred to as Rodden in further view of Knijnik et al. (US 20170249574 A1) hereinafter referred to as Knijnik in further view of Chowdhury et al. (US 20180232259 A1) hereinafter referred to as Chowdhury.    

Chen teaches:
Claim 1. A project management system, comprising: 
an electronic project listing that lists a sequence of a plurality of tasks, at least some of the tasks having dependencies requiring a completion of an associated task before initiation, the project listing indicating a current status of each task in the plurality of tasks (¶0120 Further, the user management module 359 can monitor projects to determine the degree of completion of the projects by, e.g., monitoring the status of the task(s) that make up the projects. If, for example, a project includes five tasks, and if two tasks are completed while three remain uncompleted, then the user management module 359 may determine that the project is about 40% complete); 
a network-connected storage location configured to hold a plurality of messages; a plurality of client computing devices; and a computing device equipped with one or more processors and configured to execute a project monitoring application that when executed (¶0012 In yet another embodiment, a system having one or more processors and configured for managing tasks is disclosed. The system can include a task management module configured to run on the one or more processors. The task management module can be programmed to store a task in a memory device of the system. ¶0208 In various arrangements, the system can assign users their own unique e-mail addresses. For example, a user can share a particular object with another user by directing an e-mail with the object (whether as an attachment or in the e-mail body) to the other user's unique system e-mail address. Similarly, each user may have a home storage folder assigned for personal use by the user. For example, User A may have her own storage space that is accessible by sending an e-mail message to UserAspace@server.com. Any content or attachments in the e-mail message can be processed by the system for storing in User A's personal storage space.): 
retrieves information regarding the sequence of tasks associated with the project from the project listing; generates a display, on a display surface, of a dashboard graphical user interface (GUI) that includes one or more indicators corresponding to the current status of a first task in the sequence of tasks or a status of the entire project or both; receives input via the dashboard GUI to initiate the project (¶0090 One embodiment of a system for managing tasks is shown in FIG. 2A, which is a schematic block diagram illustrating the creation of a task 204 shared over one or more networks. The task 204 may be initiated by a task creator 211. The task creator 211 can be any suitable user 102 within the global network 100, as explained above with reference to FIG. 1. In some cases, for example, the task creator 211 may be a project manager, such as the group leader of the team developing the widget for Company A's final product design. ¶0120 Further, the user management module 359 can monitor projects to determine the degree of completion of the projects by, e.g., monitoring the status of the task(s) that make up the projects. If, for example, a project includes five tasks, and if two tasks are completed while three remain uncompleted, then the user management module 359 may determine that the project is about 40% complete); 
transmits a message directed to at least one individual assigned to the first task in the sequence of tasks following the received input; scans periodically the storage location at defined time periods for one or more first messages received from the individual via one of the plurality of client computing devices, the one or more first messages associated with the assigned first task; determines and updates the current status of the first task in the project listing based on the one or more first messages; and updates the dashboard GUI to reflect the current status of the first task, a status of the entire project, or both (¶¶0067-0069 For example, a document stored on one or more servers may be created by User 1, edited by User 2, and edited again by User 1 (or another user). …Users 1, 2, and 3 can therefore transmit and receive multiple messages using the same persistent object in a convenient and intuitive interface. … Authorized users may be notified when the objects are updated. … the inbox-outbox interface may also serve as a persistent interface for storing and editing tasks, in addition to documents and messages. Moreover, the inbox-outbox provides a centralized real-time platform for knowing the status of all ongoing tasks by the authorized users.); 
wherein the project monitoring application, when executed, is configured to not send messages regarding initiation of the second task prior to completion of the first task (¶0068 the inbox-outbox interface can display the status of the task. For example, the interface can indicate whether the task is assigned, pending, or completed. Other status types may also be possible. An assigned task may be a task that has been assigned by the task creator to the task recipient(s), but that has not yet been accepted by the task recipient(s) and/or not yet begun by the task recipient(s). A pending task may be a task that has been accepted by the task recipient(s) but that is currently being performed by the task participants. A completed task may be a task that has been fully performed by the task participants. The inbox-outbox interface may also sort the tasks by status, such that tasks that are to be performed by the user are presented before tasks that are to be performed by another user. Further, the inbox-outbox interface may sort the tasks by due date, such that tasks that are due sooner are presented before tasks that are due later.).
Although not explicitly taught by Chen, Rodden teaches in the analogous art of resource optimization:
at least some of the tasks having dependencies requiring a completion of an associated task before initiation (¶0290 moving a scheduled activity to an earlier time slot necessarily has the effect of expediting completion of that activity which can increase user productivity appreciably. Third, when specific activities need to be sequenced in a specific order (e.g., activity A has to be complete prior to activity B being initiated), moving a next activity in a sequence to an earlier time slot has the effect of opening up earlier possible time slots for subsequent activities in the sequence. For instance, if a group of employees need to have a series of three meetings that need to occur in a first, second and third sequence, when the first meeting occurs has a direct effect on when the second and third meetings can occur and when the second meeting can occur has a direct effect on the earliest time that the third meeting can occur. By completing the first meeting as early as possible, there is a compounding effect on the total period needed to complete all three meetings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resource optimization of Rodden with the system for managing tasks of Chen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, and Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen at least the above cited paragraphs, and Rodden at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the resource optimization of Rodden with the system for managing tasks of Chen.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Chen in view of Rodden, Knijnik teaches in the analogous art of system for monitoring of workflows capable of automatic task allocation and monitoring of resources:
sends a start task message to start a second task after the assigned first task status is complete, and the second task initiation is dependent upon the completion of the first task and the second task start date is not in the future (¶¶0097-0098 With respect to the remaining items from the original task (the first item with missing information and onward), the system creates an external event, and further creates a second, unallocated sub-task containing the remaining items where this second sub-task is associated with the external event (including the follow up date for the external event specified by the project manager). Once the missing information (and all other necessary information) is provided, the external event is marked off by the user in the system 100, whereupon the system 100 automatically and immediately places the second task straight into allocation… ¶¶0115-0116 If there is a technical predecessor (other tasks assigned to another resource that must be completed before the current task can be started) to a new task, the system 100 requests that the project manager enter such technical predecessors (identified by their Tracking Numbers) at the time the particular task is created (as shown in Fig. [ ]). The system 100 operates to guarantee that the new task is started after the predecessor tasks are completed, optionally with a gap in between the completion of the predecessor tasks and the start of the new task.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for monitoring of workflows capable of automatic task allocation and monitoring of resources of Knijnik with the system for managing tasks of Chen in view of Rodden for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities, and Knijnik Abstract teaches a novel task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilized automatically; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen in view of Rodden at least the above cited paragraphs, and Knijnik at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for monitoring of workflows capable of automatic task allocation and monitoring of resources of Knijnik with the system for managing tasks of Chen in view of Rodden.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Chen in view of Rodden in further view of Knijnik, Chowdhury teaches in the analogous art of distributed processing of mixed serial and concurrent workloads:
wherein the project monitoring application, when executed, is configured to not send messages regarding initiation of the second task prior to completion of the first task (Fig. 1 and ¶0030 Queues may be locked in response to encountering a sequence of tasks in the queue that are part of an ordered list of tasks that are to be executed sequentially, such that one task in the sequence is completed, before the next task in the sequence is executed. ¶0055 Some embodiments may determine whether the task is completed by that worker process, as indicated by block 78, and continue executing until the task is completed. Once the task is completed, some embodiments may report the task as complete and unlock the queue if the queue is locked, as indicated by block 80. Thus, while the task is being executed, if the queue is locked, the queue may remain locked, preventing another task from that queue from being assigned to other worker processes, until the given task is complete.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities, and Knijnik Abstract teaches a novel task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilized automatically, and Chowdhury Abstract teaches receiving a first task request from a first worker process in a concurrent processing application and, in response to the first task request: accessing a first queue from among the plurality of queues, determining that the first queue is not locked, accessing a first task in the first queue in response to the first task being a next task in the first queue, determining that the first task is a member of a sequence of tasks specified by the ordered list and, in response, locking the first queue, and assigning the first task to the first worker process; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen in view of Rodden in further view of Knijnik at least the above cited paragraphs, and Chowdhury at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chen teaches:
Claim 2. The project management system of claim 1, wherein the project monitoring application when executed further: scans the designated storage location at least twice a day (¶0069 the inbox-outbox interface can indicate the date and/or time that various actions have been taken and by whom. The inbox-outbox interface can therefore act as a common interface that holds all authorized users or task participants accountable for their assigned responsibilities and ensures that the task timelines are followed. Thus, the inbox-outbox interface may also serve as a persistent interface for storing and editing tasks, in addition to documents and messages. Moreover, the inbox-outbox provides a centralized real-time platform for knowing the status of all ongoing tasks by the authorized users. ¶0208 In various arrangements, the system can assign users their own unique e-mail addresses. For example, a user can share a particular object with another user by directing an e-mail with the object (whether as an attachment or in the e-mail body) to the other user's unique system e-mail address. Similarly, each user may have a home storage folder assigned for personal use by the user. For example, User A may have her own storage space that is accessible by sending an e-mail message to UserAspace@server.com. Any content or attachments in the e-mail message can be processed by the system for storing in User A's personal storage space.).

Chen teaches:
Claim 3. The system of claim 2 wherein, the project monitoring application when executed further: scans the designated storage location once every minute while the project monitoring application is executing (¶0208 In various arrangements, the system can assign users their own unique e-mail addresses. For example, a user can share a particular object with another user by directing an e-mail with the object (whether as an attachment or in the e-mail body) to the other user's unique system e-mail address. Similarly, each user may have a home storage folder assigned for personal use by the user. For example, User A may have her own storage space that is accessible by sending an e-mail message to UserAspace@server.com. Any content or attachments in the e-mail message can be processed by the system for storing in User A's personal storage space. ¶0069 the inbox-outbox interface can indicate the date and/or time that various actions have been taken and by whom. The inbox-outbox interface can therefore act as a common interface that holds all authorized users or task participants accountable for their assigned responsibilities and ensures that the task timelines are followed. Thus, the inbox-outbox interface may also serve as a persistent interface for storing and editing tasks, in addition to documents and messages. Moreover, the inbox-outbox provides a centralized real-time platform for knowing the status of all ongoing tasks by the authorized users).

Chen teaches:
Claim 4. The project management system of claim 1, wherein the project monitoring application when executed further: sends reminder messages to the individual in response to the assigned first task not being acknowledged (¶0094 … the task content data 223 can include a task schedule that manages the progression of the task 204. The task content data 223 can also include various accountability measures, such as a schedule of reminder notification that can be sent to the task participants to remind them of their assignments.).

Chen teaches:
Claim 5. The project management system of claim 4, wherein the project monitoring application when executed further: receives an input via the dashboard GUI to pause the reminder messages (¶0069 As with documents and messages, the tasks stored on the server(s) and presented in the inbox-outbox interface may be updated by the authorized users (e.g., task participants). Authorized users may be notified when the objects are updated. For example, when one user has begun a task, the user may update the task status to “pending.” Similarly, when a user completes a task, the user can update the task status to “completed.” These updated task statuses may be presented to other authorized users on their respective inbox-outbox interfaces.).

Chen teaches:
Claim 6. The project management system of claim 4, wherein the one or more first messages and reminder messages are emails (¶0111 …The notification module 357 can further be configured to send reminder notices and confirmation notices to the task participants. In various embodiments, the notification module 357 can send such notices to the participants using e-mail.).

Chen teaches:
Claim 7. The project management system of claim 4, wherein the project monitoring application when executed further: increases a frequency of the reminder messages from a first frequency to a second frequency in response to received input via the dashboard GUI (¶0105 …the task scheduling module 349 can be configured to notify task participants with reminders about due dates for completing their assigned portions of the tasks. The task scheduling module 349 can also request confirmation of receipt of instructions for participants' assigned portions of the task. By reminding participants about their task obligations, the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants.).
Although not explicitly taught by Chen, Rodden teaches in the analogous art of resource optimization:
a first frequency to a second frequency in response to received input via the dashboard GUI (¶¶0519- 0520 Referring now to FIG. 25, a process 1870 that is consistent with at least some aspects of the present disclosure starts at block 1872 where user preferences for departure reminders are specified by a user. Here, there may be different departure reminder preferences for different locations, different times and different circumstances and both user and environmental conditions including both current and anticipated conditions. For instance, there may be different departure reminder preferences for a user's home, a user's workstation at work and a user's place of work (e.g., a larger employer's facility). As another instance, there may be different departure reminder preferences for different days for a user's home (e.g., a workday as opposed to a Sunday). Many other preference circumstance and condition sets are contemplated.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resource optimization of Rodden with the system for managing tasks of Chen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, and Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen at least the above cited paragraphs, and Rodden at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the resource optimization of Rodden with the system for managing tasks of Chen.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Chen teaches:
Claim 9. The project management system of claim 1, wherein the project includes groups of tasks respectively assigned to a plurality of teams that include two or more individuals (¶0063 … if Company X and Company Y are collaborating on a new product design, an engineering team member of Company X can utilize the expertise of the marketing team of Company Y to improve sales of the new design. By providing multiple layers of networks that connect users across different organizations and companies, the task management system can advantageously leverage the expertise of users across multiple organizations and companies).

Chen teaches:
Claim 10. The project management system of claim 7, wherein the dashboard GUI displays a status of the groups of tasks (¶0120 Further, the user management module 359 can monitor projects to determine the degree of completion of the projects by, e.g., monitoring the status of the task(s) that make up the projects. If, for example, a project includes five tasks, and if two tasks are completed while three remain uncompleted, then the user management module 359 may determine that the project is about 40% complete.).

Chen teaches:
Claim 11. The project management system of claim 1, wherein the GUI comprises a percentage of messages sent icon, the percentage of messages sent icon displaying the number of distinct e-mails sent per task ID divided by a total number of tasks in the project (¶0092 FIG. 2B is a schematic block diagram of an exemplary task creation packet 213, in accordance with one embodiment. The task creation packet 213 can include a task identifier 217 that uniquely identifies the task 204. ¶0172 The inbox-outbox interface 1200 can provide users with a high-level summary of objects in their interface 1200. For example, the inbox 1200 can show in a concise manner the overall status of the object (e.g., a pending task), the aggregate performance of the object (e.g., what percentage of an overall task has been completed by the task participants), the number of comments or messages associated with the objects, the number and/or type of documents associated with the objects (e.g., whether the documents are files, videos, photos, etc.), object due date, and object importance/urgency. It should be appreciated that other details of the objects can also be presented in the user interface.).

As per claims 12-18 and 20, the method tracks the system of claims 1-7 and 9, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 and 9 are applied to claims 12-18 and 20, respectively.  

Although not explicitly taught by Chen in view of Rodden in further view of Knijnik, Chowdhury teaches in the analogous art of distributed processing of mixed serial and concurrent workloads:
Claim 21. The project management system of claim 1, wherein the plurality of tasks comprises at least three tasks to be performed in a sequential order, the first task to be followed by the second task to be followed by a third task; and wherein the project monitoring application when executed further: sends a start task message to start the third task only after the first assigned task status and a second assigned task status are indicated as being complete (Fig. 1 and ¶0030 Queues may be locked in response to encountering a sequence of tasks in the queue that are part of an ordered list of tasks that are to be executed sequentially, such that one task in the sequence is completed, before the next task in the sequence is executed. ¶0055 Some embodiments may determine whether the task is completed by that worker process, as indicated by block 78, and continue executing until the task is completed. Once the task is completed, some embodiments may report the task as complete and unlock the queue if the queue is locked, as indicated by block 80. Thus, while the task is being executed, if the queue is locked, the queue may remain locked, preventing another task from that queue from being assigned to other worker processes, until the given task is complete.  See also at least claims 1-3 and 11.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities, and Knijnik Abstract teaches a novel task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilized automatically, and Chowdhury Abstract teaches receiving a first task request from a first worker process in a concurrent processing application and, in response to the first task request: accessing a first queue from among the plurality of queues, determining that the first queue is not locked, accessing a first task in the first queue in response to the first task being a next task in the first queue, determining that the first task is a member of a sequence of tasks specified by the ordered list and, in response, locking the first queue, and assigning the first task to the first worker process; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen in view of Rodden in further view of Knijnik at least the above cited paragraphs, and Chowdhury at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Chen in view of Rodden in further view of Knijnik, Chowdhury teaches in the analogous art of distributed processing of mixed serial and concurrent workloads:
Claim 22. The project management system of claim 1, wherein the project monitoring application when executed further: sends an initial message to an account to instruct an individual to begin working on a task only after any preceding task in the sequence of the plurality of tasks is completed (Fig. 1 and ¶0030 Queues may be locked in response to encountering a sequence of tasks in the queue that are part of an ordered list of tasks that are to be executed sequentially, such that one task in the sequence is completed, before the next task in the sequence is executed. ¶0055 Some embodiments may determine whether the task is completed by that worker process, as indicated by block 78, and continue executing until the task is completed. Once the task is completed, some embodiments may report the task as complete and unlock the queue if the queue is locked, as indicated by block 80. Thus, while the task is being executed, if the queue is locked, the queue may remain locked, preventing another task from that queue from being assigned to other worker processes, until the given task is complete.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Chen ¶0005 teaches that it is desirable to assign different tasks to different users that are connected over the one or more networks; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Chen Abstract teaches inter alia creating and sharing tasks over one or more networks, Rodden Abstract teaches helping a user optimize time use during transition times between scheduled activities, and Knijnik Abstract teaches a novel task allocation processing based on available resources, characteristics of those resources, external event management, machine learning, and image processing ensuring efficient workflow by allowing resource capabilities to efficiently be utilized automatically, and Chowdhury Abstract teaches receiving a first task request from a first worker process in a concurrent processing application and, in response to the first task request: accessing a first queue from among the plurality of queues, determining that the first queue is not locked, accessing a first task in the first queue in response to the first task being a next task in the first queue, determining that the first task is a member of a sequence of tasks specified by the ordered list and, in response, locking the first queue, and assigning the first task to the first worker process; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Chen in view of Rodden in further view of Knijnik at least the above cited paragraphs, and Chowdhury at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the distributed processing of mixed serial and concurrent workloads of Chowdhury with the system for managing tasks of Chen in view of Rodden in further view of Knijnik.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3623